Citation Nr: 9901597	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has submitted new and material 
evidence which must be considered to fairly decide his claim.  
He contends that the opinion of his private physician, lay 
witness statements and sworn testimony support his position 
that his bipolar disorder was manifested during service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for a bipolar disorder.  


FINDINGS OF FACT

1.  The RO denied service connection for a bipolar disorder 
in January 1994.  The veteran was notified of this 
determination in a letter dated February 7, 1994.  The 
veteran did not file a timely notice of disagreement.  The 
next correspondence from the veteran or his representative 
was received in June 1995.  

2.  Evidence submitted since the January 1994 rating decision 
includes the report of symptoms during and shortly after 
service in sworn testimony of the veteran and his spouse; 
written statements from the veteran, his spouse, and other 
lay witnesses.  It also includes a medical opinion from the 
veterans treating physician to the effect that symptoms 
which the veteran states he experienced in service, were 
manifestations of his psychiatric disability.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
a bipolar disorder in January 1994 is new and material and 
the veterans claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1994 the RO denied service connection for a 
bipolar disorder.  The veteran was notified of this 
determination in a letter dated February 7, 1994.  He did not 
file a timely notice of disagreement.  The next 
correspondence from him or his representative was received in 
June 1995.  Unappealed RO decisions are final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.1103 (1998).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Masors v. Derwinski, 2 Vet. App. 181, 184 (1992).

The first matter to be determined is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a back disorder because VA does not 
have jurisdiction unless the veteran submits new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  See also Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

In determining whether the veteran has submitted new and 
material evidence, VA considers the basis of the previous 
denial.  See Evans v. Brown; 9 Vet. App. 273 (1996).  Review 
of the January 1994 rating decision shows that service 
connection was denied because the bipolar disorder was 
manifested in September 1980, approximately 10 years after 
service, and the evidence was not sufficient to connect the 
disability to service.  

The original denial by the unappealed rating decision of 
January 1994 considered the service medical records, post 
service medical reports beginning in 1980 and the report of 
the April 1993 VA examination.  In essence, there was 
competent evidence of post-service disability, but an absence 
of competent evidence of disease or injury in service or of a 
nexus to service.

Since the January 1994 rating decision, the veteran has 
submitted copies of medical records made in 1980 and 
thereafter.  Much of what was submitted were copies of 
records which had already been submitted and were not new and 
material.  

Other recently submitted records show that the veteran 
continued to be treated for a chronic psychiatric disability.  
These records are cumulative because at the time of the 
January 1994 rating decision, there was no dispute that a 
chronic psychiatric disability was manifested during the 
September 1980 private hospitalization and thereafter.  

The Social Security Administration (SSA) award shows that the 
veteran began receiving benefits for his psychiatric 
disability in 1993.  The veteran submitted copies of his SSA 
medical records.  They are cumulative because they only show 
the current disability and do not provide information linking 
it to service.  The veteran has not indicated that there are 
any other SSA records available to support his claim.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

At the time of the January 1994 rating decision, there was 
very little information from the veteran.  His claim merely 
reported manic depression in boot camp in 1966, without any 
description of symptoms.  On the April 1993 VA examination, 
he generalized about trouble in boot camp.  Since the January 
1994 rating decision, the veteran has submitted several 
statements, including sworn testimony, providing 
substantially more detail as to symptoms during service.  
There are also statements from the veterans wife and others 
to the effect that he exhibited symptoms shortly after 
service.  Also, at the time of the January 1994 rating 
decision, there were no medical opinions linking the reported 
symptoms in service to the chronic disability.  The evidence 
now contains an October 1996 letter from Daniel Meadows, 
M.D., to the effect that the symptoms described by the 
veteran as having occurred in service would be manifestations 
of his psychiatric disability.  This new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

Stated differently, there was an evidentiary defect at the 
time of the prior decision; an absence of a nexus between 
service and the remote post service diagnosis.  The opinion 
of Dr. Meadows, when accepted as true, cures that defect.  
There is a new factual basis for deciding the claim.  
Consequently, the Board finds that the veteran has submitted 
new and material evidence to reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  


ORDER

New and material evidence having been submitted, the petition 
to reopen a claim of entitlement to service connection for a 
bipolar disorder is granted.  


REMAND

In 1996 Dr. Meadows noted that if he may be of further 
service, VA should let him know.  This case is remanded for 
the following:

1.  RO should attempt to obtain the 
veterans service personnel files.

2.  After the above, the veteran should 
be scheduled for an examination.  The 
examiner should confirm the diagnosis and 
render an opinion regarding whether the 
veteran had a psychiatric disorder during 
service or within 1 year of separation or 
whether there was aggravation of the 
disorder during the service.  The 
examiner is requested to review all the 
evidence including the service records 
and the opinions of Dr. Meadows.  The 
claims file must be made available to the 
examiner prior to conducting the 
examination.

3.  The RO should contact Dr. Meadows and 
request clarification of his opinions.  
The examiner should specifically identify 
the exact history that leads him to 
conclude that bipolar disorder was 
present in service.  If the history is 
based on statements of the veteran and 
those who know him, that fact must be 
noted.  If the doctor has objective 
evidence of the disorder prior to or 
during service, that evidence must be 
submitted to VA.  The statement of Dr. 
Meadows should be certified as true and 
correct to the best of his knowledge.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

5.  The RO must adjudicate the claim of 
entitlement to service connection for a 
bipolar disorder on a de novo basis, 
considering all evidence of record, both 
old and new.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The parties 
are placed on notice that a failure of Dr. Meadows to fully 
respond may be viewed as negative evidence. 

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
